ORDER

PER CURIAM.
Mother appeals the judgment of the trial court terminating parental rights in her children. Section 211.447, RSMo 1994. She alleges there was insufficient evidence to support the trial court’s findings. We affirm.
We have reviewed the briefs, legal file and the transcript. We find the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence and does not erroneously apply the law. No jurisprudential purpose would be served by a written opinion. Rule 84.16(b).